Citation Nr: 0844348	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral Achilles 
tendonitis.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
through November 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a travel 
board hearing in St. Petersburg Florida in July 2008.  A 
transcript is of record.

(Consideration of the appellant's claim for service 
connection for left foot achilles tendonitis, bilateral knee 
disability and lower back disability, is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)

FINDINGS OF FACT

1.  The veteran does not have sleep apnea that is related to 
his military service.

2.  There is no medical evidence of a currently diagnosed 
bilateral hip disability or Achilles tendonitis of the right 
foot.

CONCLUSIONS OF LAW

1.  The veteran does not have sleep apnea that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran does not have a bilateral hip disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran does not have achilles tendonitis of the 
right foot that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2006, prior to the initial adjudication of the 
claim.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, (including the requirements to establish service 
connection based upon an additional disability that was 
caused or aggravated by a service connected disability), what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) reporting the results of its reviews of the 
issues and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment reports (STRs), and VA medical records.  In 
terms of whether or not the veteran should have been afforded 
a VA examination for his sleep apnea claim, the Board notes 
that VA is not required to provide a medical examination to a 
claimant as part of the duty to assist if the record does not 
already contain evidence of an in-service event, injury, or 
disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the veteran's disability or symptoms 
were service related).  In this case, as will be explained 
below, the record does not include information indicating 
that there was an event, injury, or disease in service 
related to the veteran's sleep apnea.  The Board therefore 
finds that a VA examination was not required.

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).
  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.




Sleep apnea

The veteran contends that his currently diagnosed sleep apnea 
began during his time on active duty.  He asserts that during 
service he started having problems snoring, and had a lot of 
upper respiratory infections, which included sneezing, nasal 
congestion and post nasal drip, all of which he believes are 
symptoms of his currently diagnosed sleep apnea.

Here, the record shows a current diagnosis of sleep apnea.  
However, despite evidence of a current disability, the 
service treatment reports (STR's) do not diagnose the veteran 
with sleep apnea, nor do the records document any treatment 
or complaints which could be considered precursors of sleep 
apnea.  Specifically, the STR's do not mention complaints of 
snoring, and although the STR's reveal evidence of upper 
respiratory infections, including a diagnosis of bronchitis 
in March 1992, there is no medical evidence of record which 
shows that respiratory infections are a precursor of sleep 
apnea or related to sleep apnea.  Further, although a June 
1986 record noted that the veteran reported sleep loss and 
gastrointestinal disturbances, the examiner noted that it was 
due to job problems, noting that the veteran had a history of 
sensitivity and emotionality.  

In fact, the first documented post-service medical evidence 
of sleep apnea is not until January 2005, over ten years 
after discharge from active duty.  Even when the veteran 
filed a claim with VA in December 1992, he did not mention a 
sleep disability, but limited his claim to pes planus and 
hearing loss.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Indeed, 
the Board finds that the lengthy period after military 
service without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (it is proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Further, the record does not contain 
a medical opinion linking the veteran's currently diagnosed 
sleep apnea to his military service.  As such, the Board 
finds that service connection for sleep apnea is not 
warranted.

Bilateral hip disability

Here, the Board notes that "hip pain" is the only condition 
referenced in the record.  No examiner has diagnosed the 
veteran with a specific hip disability beyond noting that he 
has pain.  For example, a July 2006 progress note entry 
stated that the veteran stopped wearing his walker due to hip 
pain, and the March 2007 VA examiner noted that the veteran's 
bilateral hip pain was related to his lumbar spine disc 
condition, but did not diagnose the veteran with a specific 
hip disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  As such, without 
evidence of a current disability, the analysis ends, and 
service connection cannot be awarded based on any theory of 
entitlement.  See Degmetich v. Brown, 104 F. 3d 1328, at 
1333.  In other words, absent a showing of current disability 
for which benefits are being claimed, service connection is 
not warranted.
 
Right foot Achilles tendonitis

Here, there is no medical evidence of currently diagnosed 
right foot achilles tendonitis.  Although the record contains 
progress notes documenting complaints and treatment for 
chronic left foot achilles tendonitis, there are no current 
treatment records showing evidence of right achilles 
tendonitis.  Specifically, the March 2007 VA examiner 
diagnosed the veteran with left achilles tendonitis, but did 
not render a diagnosis of right achilles tendonitis.  
Further, outpatient treatment records dated from January 2005 
through July 2008, frequently note complaints and treatment 
related to left achilles tendonitis, but do not mention a 
problem with tendonitis of the right achilles.  Again, the 
Board notes that the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Because the record does not reveal evidence of 
currently diagnosed right foot achilles tendonitis, the 
analysis ends, and service connection cannot be granted.  See 
Degmetich v. Brown, 104 F. 3d 1328, at 1333.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for right foot achilles 
tendonitis is denied.


REMAND

Initially, the Board notes that the veteran originally 
asserted that his achilles tendonitis was caused or 
aggravated by his service connected pes planus, and also 
claimed that his bilateral knee disability and lower back 
disability were caused or aggravated by his non-service 
connected achilles tendonitis.  See September 2006 claim.  
However, more recently, the veteran raised a new theory of 
entitlement, claiming that his presently service-connected 
pes planus had caused or aggravated his bilateral knee 
disability and lower back disability.  See October 2007 
Substantive Appeal (VA Form 9).  (The Board notes that the 
veteran is currently service-connected for bilateral heel 
spurs secondary to his pes planus.)  

Regarding secondary service connection, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  The Board notes that the provisions of 38 
C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim of service connection based on aggravation is judged, 
but it applies only after it is determined that there has 
indeed been some worsening due to service-connected 
disability.  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); 38 C.F.R. § 3.310.

Here, there is evidence of a current bilateral knee 
disability-chondrocalcinosis in the meniscal cartilages of 
both knees.  There is also evidence of left foot achilles 
tendonitis, and current low back disabilities, specifically, 
slight scoliosis, lumbar degenerative joint disease, and 
degenerative disc disease with narrowing at L2-L3 and L5-S1.

The record also contains a progress note dated in October 
2006 noting that M.M., M.D. had discussed with the veteran 
that it was more likely than not that his low back pain and 
knee pain were related to his foot condition and subsequent 
irregular gait.  However, it does not appear that Dr. M. 
reviewed the claims file nor did he provide a rationale for 
his opinion.  Indeed, it is not even clear as to whether the 
statement made by Dr. M. was an opinion or just notation that 
the subject was discussed.

Additionally, the record contains two medical opinions 
addressing the potential connection between achilles 
tendonitis and pes planus.  At a March 2007 VA examination 
the examiner opined that he could not offer an opinion 
regarding whether or not the veteran's left Achilles 
tendonitis was secondary to his service-connected pes planus 
without resort to speculation.  A June 2007 progress note 
from the veteran's treating VA podiatrist that with a flat 
foot condition there is commonly eversion of the calcaneus on 
weight bearing and bowing of the Achilles tendon (called 
positive Helbing's sign), and noted that the veteran 
exhibited positive Helbing's sign, (a curving inward of the 
Achilles' tendon), which could explain some of his problems 
with his Achilles.  He intimated that there was a correlation 
between the veteran's pes planus, heel pain, and left foot 
tendonitis.  However, if such an opinion was actually 
rendered it was at best ambiguous.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the file contains medical evidence which shows a 
current bilateral knee disability and current back 
disabilities; however, there is no medical evidence of record 
which addresses the medical probabilities that the veteran's 
pes planus has caused or aggravated his bilateral knee 
disability or low back disabilities.  As such, the Board 
finds that it is unable to address the veteran's most recent 
theory of entitlement regarding aggravation of his bilateral 
knee disability and low back disabilities due to his service-
connected pes planus without obtaining an additional medical 
nexus opinion addressing the medical probabilities that his 
currently diagnosed bilateral knee disability and lower back 
disabilities were permanently aggravated beyond their natural 
progression by his pes planus, or to state it another way, 
any additional disability considered to be proximately due to 
the veteran's service-connected pes planus.

Additionally, although the record contains two opinions 
discussing the possible connection between the veteran's left 
achilles tendonitis and pes planus, the Board finds that the 
June 2007 opinion is too speculative and not specific enough 
to determine that the veteran's pes planus chronically 
worsened his left achilles tendonitis, and the March 2007 VA 
examiner's opinion stating that he could not establish 
secondary service connection without resort to speculation, 
was without an explanation or rationale.  As such, a new 
medical opinion should be obtained which takes into account 
these two conflicting opinions and attempts to reconcile 
them, and includes a complete rationale for all opinions and 
conclusions expressed.

Specifically, the physician should opine, based on review of 
the evidence of record, whether the veteran's left foot 
achilles tendonitis, bilateral knee disability and lower back 
disabilities are more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of approximately 50 percent), or less likely than 
not (i.e., probability less than 50 percent) aggravated 
beyond their natural progression by his pes planus.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The RO should also arrange 
for a physician with appropriate 
expertise to review the veteran's 
VA claims folder and provide an 
opinion, with supporting 
rationale, as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that: 

The veteran's bilateral pes 
planus caused or aggravated: (a) 
bilateral knees disorder; (b) 
back disability; and/or (c) left 
foot tendonitis.

If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

If no such relationship between the 
veteran's bilateral pes planus and 
bilateral knees disorder, back 
disability, or left foot tendonitis is 
found, the examiner should opine as to 
whether the veteran's current bilateral 
knees disorder, back disability, or left 
foot tendonitis are related to military 
service or any event that occurred 
therein.  

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to the 
service-connected pes planus.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



                    
______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


